Madsen, C.J.
¶17 (concurring) — I agree with the result reached by the majority. I also agree that our resolution requires a remand to the Court of Appeals to review the trial court’s alternative basis for dismissing Delbert Williams’s action: that Idaho law applies. I write separately because, despite remanding to the Court of Appeals, the majority suggests the analysis that it wishes the Court of Appeals to follow and strongly hints at the result it wishes that court to reach. Majority at 735 n.6.1 believe the Court of Appeals is fully competent to decide the issue without direction from this court.